Exhibit 10.7

GLOBALSANTAFE

PENSION EQUALIZATION PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2008



--------------------------------------------------------------------------------

GLOBALSANTAFE

PENSION EQUALIZATION PLAN

WHEREAS, GlobalSantaFe Corporate Services Inc. (the “Company”) adopted and
maintains the GlobalSantaFe Pension Equalization Plan, as most recently amended
effective July 21, 2007 (the “Plan”), for the benefit of its employees and the
employees of its subsidiaries to aid such employees in making more adequate
provision for their retirement; and

WHEREAS, the Company desires to continue to provide participants with an
opportunity to participate in the Plan on or after January 1, 2005, consistent
with the provisions of Section 409A of the Internal Revenue Code, as amended;
and

WHEREAS, the Company desires to preserve the material terms of the Plan as in
effect on December 31, 2004 in order that such plan qualify as a grandfathered
plan for purposes of Section 409A of the Internal Revenue Code, as amended; and

WHEREAS, certain provisions applicable solely to the Plan as in effect on
December 31, 2004 are preserved in Appendix A, for purposes of determining the
terms applicable to amounts under such Plan, which provisions shall be
substituted for the corresponding provisions contained herein.

NOW THEREFORE, the Plan is hereby amended and restated to read as follows,
effective as of January 1, 2008:

ARTICLE I

PURPOSE

1.1 Purpose of the Plan: The purpose of this Plan is generally to provide the
amount of the benefit that would otherwise be paid under the Pension Plan, as in
effect on the applicable date, but which cannot be paid under these plans on
account of (a) the limitations of Section 401(a)(17) of the Internal Revenue
Code of 1986, as amended (the “Code”), which limits the annual compensation that
may be taken into account in computing benefits under the Pension Plan to
$225,000 (or such other dollar amount as may be prescribed by the Secretary of
the Treasury or his or her delegate), and (b) Section 415 of the Code, which
limits the benefits and contributions under qualified plans.

1.2 ERISA Status: Program A of the Plan, detailed in Article III below, is
intended to qualify for the exemptions provided under Title I of the Employee
Retirement Income Security Act of 1924, as amended from time to time (“ERISA”),
for plans that are not qualified under Code Section 401(a) and that are
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees. Program B of the Plan, set forth in
Article IV below, is intended to qualify for the exemptions provided under Title
I of ERISA for plans that are excess benefit plans as defined in Section 3(36)
of ERISA.

 

-1-



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

Except as otherwise indicated, for purposes of the Plan, the terms listed below
shall be defined as follows:

Administrative Committee: The committee established by the Board to administer
the Plan pursuant to Section 7.1.

Affiliate: The term “Affiliate” shall have the identical meaning of that term as
set out in the Pension Plan.

Basic Earnings: The term “Basic Earnings” shall have the identical meaning of
that term as set forth in the Pension Plan, only without regard to the
limitations imposed by Section 401(a)(17) of the Code; provided that “Basic
Earnings” shall include severance payments based on a multiple or any percentage
of salary, whether made as salary continuation payments or in a lump sum or
sums. In the event such a severance payment is paid in a lump sum or sums, the
salary amount shall be deemed to accrue over the period of time it would
normally have been paid had the Participant’s salary at the time of termination
continued until the severance payments were exhausted.

Board: The Board of Directors of the Company.

Bonus: The term “Bonus” shall have the identical meaning of that term as set out
in the Pension Plan, only without regard to the limitations imposed by
Section 401(a)(17) of the Code; provided that the term “Bonus” shall include
severance payments based on a multiple or any percentage of a bonus or deemed
bonus, whether made as bonus continuation payments or in a lump sum or sums. In
the event such a severance payment is paid in a lump sum or sums, the payment
shall be included and shall be deemed paid as follows: (a) any payment based on
a multiple of a bonus or deemed bonus shall be divided by the multiplier and
each fraction thereof shall constitute a single annual “Bonus,” which shall be
deemed paid on the customary annual bonus date (as determined by the
Administrative Committee) over the number of years represented by the multiplier
and (b) any payment that is 100% of, or less than, the bonus or deemed bonus
shall be deemed to be paid on the customary bonus date next following the date
of the Participant’s termination of employment.

Code: The Internal Revenue Code of 1986, as amended from time to time.

Company: GlobalSantaFe Corporate Services Inc.

Effective Date: January 1, 2008.

ERISA: The Employee Retirement Income Security Act of 1974, as amended from time
to time.

Grandfathered Plan: The GlobalSantaFe Pension Equalization Plan as in effect on
December 31, 2004, the material terms of which have not been materially modified
(within the meaning of Section 409A) after October 3, 2004, and are preserved
and continued as reflected in Appendix A.

 

-2-



--------------------------------------------------------------------------------

Grandfathered Plan Benefit: With respect to an individual who was a vested
Participant in the Grandfathered Plan prior to January 1, 2005, a portion of
such Participant’s Plan benefit calculated in accordance with
Section 1.409A-6(a)(3)(i) of the U.S. Treasury regulations.

Lump-Sum Equivalent: With respect to any benefit hereunder, a lump-sum payment
equal in value at date of determination to such benefit when determined
actuarially, based upon the mortality table and interest rate used in the
Pension Plan. In the event that age is increased by a salary and/or bonus
continuation period or an Additional Service Period (“imputed years”), the lump
sum payment will be discounted by the number of imputed years using interest
only at the interest rate used in the Pension Plan.

Participant: An employee of the Company or its Affiliate who qualifies for
participation in the Plan under Sections 3.2 and/or 4.2 of the Plan.

Pension Plan: The GlobalSantaFe Retirement Plan for Employees, as amended and
restated effective May 1, 2003, and as thereafter may be amended from time to
time.

Plan: The GlobalSantaFe Pension Equalization Plan as amended and restated
effective January 1, 2008 and as thereafter amended from time to time.

Plan Administrator: The Administrative Committee.

Section 409A: Section 409A of the Code and applicable U.S. Treasury authorities.

Termination of Employment means “separation from service”, as defined in
Section 1.409A-1(h) of the U.S. Treasury regulations, with the Company or an
Affiliate for any reason other than a transfer between Employers.

ARTICLE III

PROGRAM A: RESTORATION OF BENEFITS REDUCED BY SECTION 401(A)(17)

3.1 Purpose: Section 401(a)(17) of the Code limits the amount of compensation
that may be taken into account under a qualified plan for any year to $225,000
(or such other dollar amount as may be prescribed by the Secretary of the
Treasury or his or her delegate). The purpose of Program A is to restore to
Participants any benefits that would have been available to them under the
Pension Plan had the limitations of Section 401(a)(17) of the Code not been
imposed.

3.2 Participation: In order to participate in Program A of this Plan, an
individual must (a) have experienced a reduction in the benefits he would have
received from his Pension Plan as a result of the Code Section 401(a)(17)
limitations on the amount of annual compensation that may be included in the
calculation of benefits and (b) be a member of a select group of management or
highly compensated employees (as those terms are set forth in Section 201(2) of
ERISA) who are identified by the Plan Administrator.

 

-3-



--------------------------------------------------------------------------------

3.3 Amount of Benefit:

(a) The benefit payable under Program A will be equal to (i) less (ii) below:

 

  (i) the monthly benefit for the Participant calculated under the Pension Plan
using the Participant’s Basic Earnings and Bonus without regard to the
limitations of Section 401(a)(17) of the Code, as amended, or any successor
sections of the Code; less

 

  (ii) the monthly benefit calculated and payable under the Pension Plan.

(b) For purposes of subsections (a)(i) and (ii), each Pension Plan benefit shall
be converted into a single life annuity commencing on the later of the
Participant’s normal retirement date under the Pension Plan or the date benefits
are paid under this Plan.

(c) The amount in subsection (a) will be subject to limits described in Article
V.

(d) Benefits under this Article III will be paid only to supplement benefits
actually payable from the Pension Plan.

(e) The amount in subsection (a)(i) shall include (to the extent not already
included pursuant to the provisions of the Pension Plan), with respect to any
Participant who received a severance payment, whether in the form of salary
and/or bonus continuation payments or in a lump sum or sums, the salary and/or
bonus continuation period or, in the case of a lump sum or sums, the period with
respect to which the lump sum or sums are deemed paid pursuant to the
definitions of “Basic Earnings” and “Bonus” contained in this Plan (the
“Additional Service Period”). Furthermore, the age of any such Participant shall
be deemed to include (to the extent not already included pursuant to the
provisions of the Pension Plan) the years and partial years contained in the
Additional Service Period.

ARTICLE IV

PROGRAM B: RESTORATION OF BENEFITS REDUCED BY SECTION 415

4.1 Purpose: Section 415 of the Code limits the benefits and contributions under
qualified plans. The purpose of Program B is to restore to Participants any
benefits that would have been available to them under the Pension Plan had the
limitations of Section 415 of the Code not been imposed.

4.2 Participation: In order to participate in Program B of this Plan, an
individual must (a) have experienced a reduction in the benefits he would have
received from a Pension Plan as a result of the Code Section 415 limitations and
(b) be selected for participation by the Plan Administrator.

 

-4-



--------------------------------------------------------------------------------

4.3 Amount of Benefit:

(a) The benefit payable under Program B will be equal to (i) less (ii) below:

 

  (i) the monthly benefit for the Participant calculated under the Pension Plan
using the Participant’s Basic Earnings and Bonus without regard to the
limitations of Section 415 of the Code, as amended, or any successor sections of
the Code; less

 

  (ii) the monthly benefit calculated and payable under the Pension Plan.

(b) For purposes of subsections (a)(i) and (ii), each Pension Plan benefit shall
be converted into a single life annuity commencing on the later of the
Participant’s normal retirement date under the Pension Plan or the date benefits
are paid under this Plan.

(c) The amount in subsection (a) will be subject to limits described in Article
V.

(d) Benefits under this Article IV will be paid only to supplement benefits
actually payable from the Pension Plan.

(e) The amount in subsection (a)(i) shall include (to the extent not already
included pursuant to the provisions of the Pension Plan), with respect to any
Participant who received a severance payment, whether in the form of salary
and/or bonus continuation payments or in a lump sum or sums, the salary and/or
bonus continuation period or, in the case of a lump sum or sums, the period with
respect to which the lump sum or sums are deemed paid pursuant to the
definitions of “Basic Earnings” and “Bonus” contained in this Plan (the
“Additional Service Period”). Furthermore, the age of any such Participant shall
be deemed to include (to the extent not already included pursuant to the
provisions of the Pension Plan) the years and partial years contained in the
Additional Service Period.

ARTICLE V

MAXIMUM BENEFIT

5.1 In the event that a Participant is eligible for both Program A and Program
B, the aggregate benefit shall not exceed an amount equal to (a) less (b) below:

(a) the monthly benefit for the Participant calculated under the Pension Plan
using the Participant’s Basic Earnings and Bonus without regard to the
limitations of Sections 401(a)(17) and 415 of the Code, as amended, or any
successor sections of the Code; less

(b) the monthly benefit calculated and payable under the Pension Plan.

 

-5-



--------------------------------------------------------------------------------

For purposes of subsections (a) and (b), each Pension Plan benefit shall be
converted into a single life annuity commencing on the later of the
Participant’s normal retirement date under the Pension Plan or the date benefits
are paid under this Plan.

The amount in subsection (a) shall include (to the extent not already included
pursuant to the provisions of the Pension Plan), with respect to any Participant
who received a severance payment, whether in the form of salary and/or bonus
continuation payments or in a lump sum or sums, the salary and/or bonus
continuation period or, in the case of a lump sum or sums, the period with
respect to which the lump sum or sums are deemed paid pursuant to the
definitions of “Basic Earnings” and “Bonus” contained in this Plan (the
“Additional Service Period”). Furthermore, the age of any such Participant shall
be deemed to include (to the extent not already included pursuant to the
provisions of the Pension Plan) the years and partial years contained in the
Additional Service Period.

ARTICLE VI

VESTING AND BENEFIT PAYMENT

6.1 Form and Timing of Payment: The monthly benefit determined to be payable
under this Plan shall be converted to a Lump-Sum Equivalent benefit. Subject to
Section 7.18, the lump sum amount determined shall be payable to the Participant
or surviving spouse within 90 days following Participant’s Termination of
Employment from the Company and its Affiliates.

6.2 Vesting: A Participant shall become vested in the benefit payable under this
Plan at the same time that he becomes vested under the Pension Plan.

6.3 Effect of an Agreement: Benefits under the Plan may be increased, decreased
or otherwise modified by any legally binding contractual agreement between a
Participant and the Company or GlobalSantaFe Corporation.

6.4 SERP Offset Calculation: The monthly benefit payable under this Plan,
including any Grandfathered Plan Benefit, shall offset the benefit, if any,
payable under the GlobalSantaFe Supplemental Executive Retirement Plan as
amended and restated effective January 1, 2008 (the “SERP”). Pursuant to
subsection (d) of the SERP’s definition of “Normal Retirement Benefit,” the
benefit payable under this Plan shall, for purposes of the offset, be converted
into a single life annuity commencing on the later of the Participant’s normal
retirement date under the Pension Plan or the date benefits are paid under this
Plan.

ARTICLE VII

MISCELLANEOUS

7.1 Administration and Interpretation: The Plan shall be administered by the
Administrative Committee. The determination of the Administrative Committee as
to any disputed questions arising under this Plan, including questions of
construction and interpretation, shall be final, binding and conclusive upon all
persons. Benefits under this Plan will be paid only if the Plan Administrator
decides in its discretion that the claimant is entitled to them.

 

-6-



--------------------------------------------------------------------------------

7.2 Expenses: The expenses of administering the Plan shall be borne by the
Company.

7.3 Indemnification and Exculpation: The members of the Administrative
Committee, its agents, and officers, directors and employees of the Company and
its Affiliates shall be indemnified and held harmless by the Company against and
from any and all loss, cost, liability or expense that may be imposed upon or
reasonably incurred by them in connection with or resulting from any claim,
action, suit or proceeding to which they may be a party or in which they may be
involved by reason of any action taken or failure to act under this Plan and
against and from any and all amounts paid by them in settlement (with the
Company’s written approval) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding. The foregoing provision shall not be applicable
to any person if the loss, cost, liability or expense is due to such person’s
gross negligence or willful misconduct.

7.4 Amendment: The Plan may be amended, in whole or in part, by action of the
Board, in its sole discretion, or, to the extent permissible under the
GlobalSantaFe Administrative Committee Charter and Mandates, by action of the
Administrative Committee. Benefits under the Plan may be increased, decreased or
otherwise modified by any legally binding contractual agreement between a
Participant and the Company or GlobalSantaFe Corporation.

7.5 Termination: The Board may, at its sole discretion, terminate, suspend or
amend the Plan at any time or from time to time, in whole or in part in
accordance with Section 1.409A-3(j)(4)(ix) of the U.S. Treasury regulations.

7.6 Not an Employment Agreement: Nothing contained in this Plan is intended to
nor shall it confer upon any Participant the right to be retained in the service
of the Company and its Affiliates, nor shall the existence of this Plan
interfere with the right of the Company and its Affiliates to terminate, lay
off, discharge or otherwise deal with any Participant.

7.7 Funding: All payments under this Plan shall be made from the general assets
of the Participant’s employer during the period the Participant accrued benefits
under this Plan. In the event that a Participant changed employers during the
period of benefit accrual under this Plan, each employer shall fund the
Participants’ payment under this Plan to the extent that the payment reflects
benefits accrued during the Participant’s tenure with such employer. Each
Participant remains a general, unsecured creditor of the employer responsible
for funding the Participant’s payments under this Plan with respect to benefits
accrued or paid under this Plan.

7.8 Severability: In the event any provision of the Plan shall be held illegal
or invalid for any reason, any illegality or invalidity shall not affect the
remaining parts of the Plan, but the Plan shall be construed and enforced as if
the illegal or invalid provision had never been inserted, and the Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.

7.9 Assignment of Benefits: A Participant may not, either voluntarily or
involuntarily, assign, anticipate, alienate, commute, pledge or encumber any
benefits to which he is or may become entitled to under the Plan, nor may the
same be subject to attachment or garnishment by any creditor of a Participant.

 

-7-



--------------------------------------------------------------------------------

7.10 Tax Withholding: Such sum may be withheld from the lump-sum payment payable
under the Plan for any federal, state or local taxes required by law to be
withheld with respect to such payment, as the Company may reasonably estimate is
necessary to cover any taxes that may be assessed with regard to such payment.

7.11 Use and Form of Words: Words used herein in the masculine gender shall be
construed as also used in the feminine gender where they would so apply, and
vice versa. Words used in the singular form shall be construed as also used in
the plural form where they would so apply, and vice versa.

7.12 Effect on Other Plans: Amounts accrued or paid under this Plan shall not be
considered compensation for the purposes of the Company’s other employee benefit
plans. All amounts paid under this Plan will be a reduction of benefits
calculated and payable under the GlobalSantaFe Supplemental Executive Retirement
Plan.

7.13 Guarantee: By executing this Plan, GlobalSantaFe Corporation agrees to
guarantee the payment of all benefits payable hereunder.

7.14 Applicable Law: This Plan shall be governed and construed in accordance
with the laws of the State of Texas.

7.15 Scope: This Plan is intended only to remedy Pension Plan benefit reductions
caused by the operation of Sections 415 and/or 401(a)(17) of the Code and not
reductions for any other reason.

7.16 Plan Termination: No further benefits may be earned by a Participant under
this Plan after the termination of the Pension Plan.

7.17 409A Compliance. It is intended that the provisions of this Plan satisfy
the requirements of Section 409A and that the Plan be operated in a manner
consistent with such requirements to the extent applicable. Therefore, the
Administrative Committee may make adjustments to the Plan and may construe the
provisions of the Plan in accordance with the requirements of Section 409A.

7.18 Specified Employees. If a Participant is a “specified employee,” as such
term is defined in Section 409A and determined as described below in this
Section 7.18, any payments payable as a result of the Participant’s Termination
of Employment (other than death) shall not be payable before the earlier of
(i) the date that is six months after the Participant’s Termination of
Employment, (ii) the date of the Participant’s death, or (iii) the date that
otherwise complies with the requirements of Section 409A. A Participant shall be
a “specified employee” for the twelve-month period beginning on April 1 of a
year if the Participant is a “key employee” as defined in Section 416(i) of the
Internal Revenue Code (without regard to Section 416(i)(5)) as of December 31 of
the preceding year or using such dates as designated by the Administrative
Committee in accordance with Section 409A and in a manner that is consistent
with respect to all of the Company’s nonqualified deferred compensation plans.
For purposes of determining the identity of specified employees, the
Administrative Committee may establish procedures as it deems appropriate in
accordance with Section 409A.

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Plan, as amended and restated, has been executed as of
the 24th day of September 2007, but is effective as of January 1, 2008.

 

GLOBALSANTAFE CORPORATION By:  

/s/ Alexander A. Krezel

  Alexander A. Krezel   Vice President

 

GLOBALSANTAFE CORPORATE SERVICES INC. By:  

/s/ Walter A. Baker

  Walter A. Baker   Vice President

 

-9-



--------------------------------------------------------------------------------

APPENDIX A

GRANDFATHERED PLAN

The Grandfathered Plan contains the provisions governing the deferrals of
accounts earned and vested by Participants on or before December 31, 2004. This
Appendix A preserves and incorporates herein by reference the material terms of
the Grandfathered Plan as in effect on December 31, 2004, and is intended to
satisfy the requirements of Section 409A as to grandfathered amounts. The
provisions of this Appendix A shall apply to, and be effective only with respect
to, the Grandfathered Plan Benefit. The term “Grandfathered Plan Benefit” means,
with respect to an individual who was a vested Participant in the Grandfathered
Plan prior to January 1, 2005, a portion of such Participant’s Plan benefit
calculated in accordance with Section 1.409A-6(a)(3)(i) of the U.S. Treasury
regulations. The Plan provides for separate accounting of Grandfathered Plan
Benefit.

No amendment to the Plan shall be deemed to amend this Appendix A and the
relevant provisions of the Grandfathered Plan in effect prior to such amendment
unless otherwise specifically set forth therein. Pursuant to
Section 1.409A-6(a)(4) of the U.S. Treasury regulations, a modification is
material “if a benefit or right existing as of October 3, 2004 is materially
enhanced or a new material benefit or right is added.”

The provisions of the Plan applicable to the Grandfathered Plan Benefits shall
be administered in a manner consistent with the Grandfathered Plan and Appendix
A. Wherever the Plan has added, changed, or otherwise altered any terms of the
Grandfathered Plan that were in effect on December 31, 2004, in a manner that
would constitute a material modification, as described above, such changes will
be disregarded in the administration of the Grandfathered Plan Benefits herein.

Section 7.17 and Section 7.18 of the Plan shall not be incorporated into the
Grandfathered Plan, and “Termination of Employment,” for purposes of benefit
commencement shall mean termination from the Company and its Affiliates as
prescribed under the terms of the Pension Equalization Plan in effect on
December 31, 2004. Distributions of any benefits attributable to the
Grandfathered Plan Benefit shall be distributed in accordance with Section 6.1
of the Plan without reference to Section 7.18 of the Plan.

 

-10-